4 N.Y.2d 812 (1958)
In the Matter of the Arbitration between the Board of Education of Union Free School District No. 1 of the Towns of Bedford, Lewisboro, North Salem and Pound Ridge, Westchester County, Respondent, and A. Barbaresi & Son, Inc., Appellant.
Court of Appeals of the State of New York.
Argued February 20, 1958.
Decided March 27, 1958.
Isaac Rubin and Milton D. Jacobs for appellant.
Theodore Dachenhausen, Jr., and Edwin B. Covey for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs; no opinion.